July 22, 2020

VIA ECF

The Honorable Judge Pamela K. Chen
United States District Court, Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201

Re:    Jingrong et al. v. Chinese Anti-Cult Alliance et al., 15-cv-1046-PKC-VMS
       Response to Court’s July 7, 2020 Order

Dear Judge Chen:

The parties hereby jointly respond to the Court’s Order dated July 7, 2020 (the “Order”). For the
reasons set forth below, the Parties agree (i) that the current stay that is in place during the
interlocutory appeal, which awaits decision, should remain in place; and (ii) that when the appeal
is decided, the Parties will then be in a position to determine if an additional settlement conference
would be appropriate.

First, the parties jointly wish to introduce ourselves, and are happy to hear the news that Your
Honor will preside over this case. The Parties also jointly thank Judge Weinstein for his many
tireless years of judicial service, and his work on this action.

In the Order, the Court noted that the Second Circuit agreed to take the interlocutory appeal in
2018. However, after full briefing, it was not until the October 3, 2019 that the Second Circuit
held oral argument on the appeal. At oral argument, the panel actively questioned both counsel,
and the panel clearly indicated that it found the issues on appeal to be of importance, as Judge
Weinstein had found in certifying the interlocutory appeal in his May 30, 2018 Order (Doc. 175).
Since the appeal was not argued until October 3, 2019, only 9 months have passed since then, and
this 9 month period is within the average time for the Second Circuit to issue decisions, even before
the COVID-19 crisis. In that regard, the Parties contacted the case manager for the appeal (Wilson
Dudley) on July 16, 2020, and Mr. Dudley stated that 9 months was within a normal range of time
for appeals to be decided. Thus, the Parties agree, and respectfully submit, that we should await
the Second Circuit’s decision, particularly since the oral argument made clear that the panel and
their clerks had spent time on the appeal, which the Parties greatly respect and are thankful for.

In addition to the appeal not being unusually delayed (particularly since everyone lost some time
dealing with the worldwide pandemic), the Parties also agree that there are important benefits of
awaiting the appeal, including for the reasons that Judge Weinstein articulated when he certified
the case for an interlocutory appeal and granted a stay pending that appeal in his May 30, 2018
Order (Doc. 175). As Judge Weinstein noted, the trial in this action will involve numerous issues,
and will be further complicated by the existence of numerous parties whose do not speak English,
and will require translators. Id. In addition, Judge Weinstein found that the close questions he
wished to be clarified on appeal would significantly impact how the trial in conducted and what
law would apply. Id. The parties agree that the upcoming guidance from the Second Circuit will
be extremely useful to the Parties and the Court, by preventing the very real possibility that the
concerned Judge Weinstein: that the Court may apply a version of the law that varies from what
the Second Circuit is about to clarify in a decision that it has already invested time to hear in an
active and interesting oral argument.

In light of the above, the Parties do not see any compelling need to now lift the stay, and move
forward toward trial, without the appellate guidance that the Parties spent significant sums of
money in attorney time to brief on appeal, all with the goal of avoiding an incorrect application of
a statute that Judge Weinstein found involved close legal calls which warranted appellate
clarification. Indeed, the Parties respectfully submit that the interests of the Parties, and the
furtherance of the efficiency of the Court system, are overall best served by leaving the stay in
place.

Another factor that the Parties respectfully submit weighs in favor of awaiting the Second Circuit’s
expected decision is that the COVID-19 pandemic will certainly delay any jury trial in this case in
any event. Since a jury trial in this case could not take place promptly in any event, this is just an
additional reason why the Parties do very much wish to learn the Second Circuit’s guidance, before
the parties spend substantial legal fees on what will be an expensive jury trial.

Regarding whether a settlement conference would be desirable at this time, the Parties believe that
the upcoming appellate decision will actually be important for the Parties to have in hand in order
to address any potential for settlement. The Parties engaged in prior settlement conferences before
the Court, and also had numerous settlement discussions amongst themselves. There has been no
development since that time which leads counsel to the Parties to believe that a settlement would
result from a settlement conference at this time. Since the Parties know that there are open issues
that are about to be decided by the appeal, this creates uncertainty as to what a trial may look like,
what claims will remain, and what the nature and scope of the claims will be – issues that the
upcoming appeal decision will help answer. The Parties agree that, faced with these open issues
which may affect the scope and potential value of the claims, it would be preferable to await the
appellate decision. Armed with a new appellate decision, the attorneys on both sides will then
have news to explain to their clients, to see if this development can help pave the way to a new
settlement discussion.

For the above reasons, the Parties agree, and respectfully jointly submit, that the stay of this case
pending an appellate decision is warranted, and that the issue of whether a settlement conference
is desirable is one that the Parties should be directed to report to the Court on within 21 days of
the appellate decision.

Respectfully submitted,

/s/ Tom M. Fini

cc: All counsel of record




                                                                                                    2
